John Lawrence Jimenez,
                                                                 M.D., and Brian Phillip Perry,
                                                                               s



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 11, 2015

                                     No. 04-15-00417-CV

                        Richard Cecil PETERSON and Alma Peterson,
                                         Appellants

                                               v.

               John Lawrence JIMENEZ, M.D., and Brian Phillip Perry, M.D.,
                                     Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-08827
                           Honorable Renee Yanta, Judge Presiding


                                        ORDER
        The clerk’s record was filed August 5, 2015. However, the record did not include
plaintiffs’ motion for new trial as required by Texas Rule of Appellate Procedure 34.5(a)(6). We
therefore order the Bexar County District Clerk to file a supplemental record containing the
motion for new trial that was filed on May 3, 2015. The supplemental record is due August 17,
2015.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court